Sergeant, J.
— The admissions of a pai'ty against himself have always been considered evidence of a high order, except where obtained by fear or undue influence. It is no objection to receiving such admissions in evidence, that the party making them is living and capable of being called as a witness, as was decided by this court in Gibblehouse v. Strong, 3 Rawle, 437. Indeed, in many cases, a party would be estopped by such previous admissions from controverting their truth where it would operate to the wrong of others. On this principle, it would seem that the admissions of Joseph Roberts, that he had loaned to Thomas Rossiter the money of his ward, would be evidence against him that this was the truth. And if they would be evidence against him, there seems to be no reason why they would not be so against assignees under a voluntary assignment made by him after the admissions, who hold merely his title and stand in his place. That they take for the benefit of creditors, does not raise them to a higher grade than that occupied by their assignor, nor discharge the estate in their hands from the equities and trusts which attached to it while he held it, has been frequently decided.
We think, therefore, the court below erred in overruling the first exception taken by the appellant, and for so much the decree is reversed, and for the residue, affirmed.